DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-15) in the reply filed on 02/08/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the magnetic core cladding covers the convex surface of the dielectric and extends along the package core between the package core and the dielectri must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Where in the a polymer and photoactive compounds.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitations wherein the magnetic core cladding covers the convex surface of the dielectric and extends along the package core between the package core and the dielectric is vague and indefinite. Claim 1 discloses wherein the magnetic cladding core is over the dielectric material. The is examiner is unclear on how the magnetic cladding core is now between the dielectric material and the package core?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 3, 5, 6, 8, 9 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Dominguez et al. (US 2010/0098960).
	Regarding claim 1, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses a package core (200/202) (see also figures 2a-2e and figure 4); an inductor structure (402) over the package core (see figure 4), wherein the inductor structure comprises: a dielectric (404) over the package core (see figure 4), the dielectric opposite the package core (see figure 4); at least one conductive trace between the dielectric and the package core (see figure 4); and a magnetic cladding (220) over the dielectric and at least partially surrounding the at least one conductive trace (see figure 4 and para 0031).
	Regarding claim 3, Dominguez et al.(figures 2e/4 and para 0029-0031) discloses wherein the dielectric is a first dielectric (see figure 4), wherein the magnetic cladding comprises a first film (212) and a second film (214) over the first film, and wherein the first film comprises a magnetic material and the second film comprises a second dielectric (see para 0031). 
Regarding claim 5, Dominguez et al. (figures 2e) discloses wherein the magnetic cladding comprises a stack comprising repeated layers of the first film over the second film.
claim 6, Dominguez et al. (para 0031) discloses wherein the magnetic material comprises at least one of iron, nickel, cobalt, molybdenum, manganese, copper, vanadium, indium, aluminum, gallium, silicon, germanium, tin, antimony, zirconium, tantalum, cobalt- zirconium-tantalum alloy, Mu metal, permalloy, ferrites, Heusler compounds, neodymium, samarium, ytterbium, gadolinium, terbium, or dysprosium.
Regarding claim 8, Dominguez et al. (para 0024) discloses wherein the second dielectric comprises at least one of aluminum, titanium, tantalum, molybdenum, silicon, nitrogen or oxygen.
Regarding claim 9, Dominguez et al. (para 0012) discloses the package core is a monocrystalline wafer comprising at least one of silicon, silicon nitride, silicon carbide, gallium nitride, or aluminum oxide.
Regarding claim 11, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses wherein the magnetic core cladding covers the convex surface of the dielectric and extends along the package core between the package core and the dielectric.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Kamijima et al. (US 6,525,901).
	 Regarding claim 2, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses wherein the dielectric extends lengthwise along the package core (see figure 4), but does not expressly discloses wherein the dielectric has a convex surface over the package core.
Kamijima et al. (figures 1-2 and Col 5, lines 20-65) discloses a teaching wherein the dielectric (251/253) has a convex surface over the package core.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the dielectric has a convex surface over the package core as taught by Kamijima et al. to the inductive device of Dominguez et al. so as to simplify the production design which saves time in manufacturing the device while also reducing sharp edges both for safety and to prevent damage/injury to a user that is working with the electronic component.

3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Lee et al. (US 2006/0065620).
Regarding claim 2, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses wherein the dielectric extends lengthwise along the package core (see figure 4), but does not expressly discloses wherein the dielectric has a convex surface over the package core.
Lee et al. (figure 5 and para 0044-0045) discloses a teaching wherein the dielectric (536) has a convex surface over the package core.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the dielectric has a convex surface over the package core as taught by Lee et al. to the inductive device of Dominguez et al. so as to simplify the production design which saves time in manufacturing the device while also reducing sharp edges both for safety and to prevent damage/injury to a user that is working with the electronic component.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Fujii (US 2015/0077209).
	 Regarding claim 4, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses wherein the second film is a dielectric film (see para 0024-0026), but does not expressly discloses a teaching wherein the second film comprises a magnetic material.
Fujji (figure 1a and para 0032) discloses a teaching wherein the dielectric/ insulating film (44) comprises a magnetic material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a teaching wherein the dielectric/ insulating film comprises a magnetic material as taught by Lee et al. to the .
5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Kamijima et al. (US 6,525,901) and Hsiao et al. (US 2005/0157432).
Regarding claim 7, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses all the limitations as noted above but does not expressly discloses wherein the first dielectric is a photoresist material comprising a polymer and photoactive compound.
Kamijima et al. (figures 1-2 and Col 5, lines 20-65) discloses the first dielectric is a photoresist (253/251) but lacks a teaching wherein a photoresist material comprises a polymer and photoactive compound.
Hsiao et al (para 0047) discloses a teaching wherein a photoresist (220 or 120) material comprises a polymer and photoactive compound.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the first dielectric is a photoresist s taught by Kamijima et al. to the inductive device of Dominguez et al. so as to reduced process times and reduced UV light intensity.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a photoresist material comprises a polymer and photoactive compound as taught by Lee et al. to the inductive device of Dominguez et al. so as to allow for a weight reduction without a loss .

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Arora et al. (US 2014/0353019).
Regarding claim 10, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses all the limitations as noted above but does not expressly discloses wherein the package core has an average surface roughness of 100 nm or less.
Arora et al. (para 0026) discloses wherein the package core (200) has an average surface roughness of 100 nm or less.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the package core has an average surface roughness of 100 nm or less as taught by Arora et al. to the inductive device of Dominguez et al. so as to improve adhesion between surfaces thereby allowing for delamination to be avoided which allows for performance of the package structure to be improved.

7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Liu et al. (US 2014/0177189).
Regarding claim 12, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses all the limitations as noted above but does not expressly discloses wherein the core comprises a first surface opposing a second surface, and wherein one or more inductors are over the first surface and one or more inductors over the second surface.
figures 11-12 and para 0046-0047) wherein the core (610) comprises a first surface opposing a second surface, and wherein one or more inductors (L1/L2) are over the first surface and one or more inductors over the second surface (L3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the core comprises a first surface opposing a second surface, and wherein one or more inductors are over the first surface and one or more inductors over the second surface as taught by Liu et al. to the inductive device of Dominguez et al. so as to design a more compact device thereby saving in production cost.

8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Kamijima et al. (US 6,525,901)
and Imaoka et al. (US 2006/0170071).
Regarding claim 13, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses a microelectronic package (para 0012-0016); a package core (200/202) (see also figures 2a-2e and figure 4); an inductor structure (402) over the package core (see figure 4), wherein the inductor structure comprises: a dielectric (404) over the package core (see figure 4), at least one conductive trace adjacent to the package core (see figure 4); wherein the at least one conductive trace (402) is at least partially embedded within the dielectric (404), wherein the at least one conductive trace extends over the package core (see figure 4), and a magnetic core cladding (202) over the dielectric layer and at least partially surrounding the at least one conductive trace (see figure 4).

Kamijima et al. (figures 1-2 and Col 5, lines 20-65) discloses wherein the dielectric (251/253) comprises a curved surface opposite the package core.
Imaoka et al. (see figure 17 and para 0094-0097) discloses a die (60) over the package core (166) and wherein the die is coupled to the one or more conductive traces.(see para 0063)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the dielectric comprises a curved surface opposite the package core as taught by Kamijima et al. to the inductive device of Dominguez et al. so as to simplify the production design which saves time in manufacturing the device while also reducing sharp edges both for safety and to prevent damage/injury to a user that is working with the electronic component.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a die over the package core and wherein the die is coupled to the one or more conductive traces as taught by Kamijima et al. to the inductive device of Dominguez et al. so as to absorb and contain electromagnetic leakage from the first inductor, thereby improving the allowing for an improved inductance to be obtained.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Kamijima et al. (US 6,525,901) and Imaoka et al. (US 2006/0170071) in further view of Gu et al. (US 2018/0366442).
	 Regarding claim 14, Dominguez et al. (figures 2a-4 and para 0012-0032) discloses all the limitations as noted above but does not expressly discloses wherein 
wherein the die comprises an integrated voltage regulator circuit coupled to the one or more inductors.
Gu et al. (figure 4c and para 0062) discloses a die comprising an integrated voltage regulator circuit coupled to the one or more inductors.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a die comprising an integrated voltage regulator circuit coupled to the one or more inductors as taught by Gu et al. to the inductive device of Dominguez et al. so as to regulate voltage and save the device from damage.
10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Kamijima et al. (US 6,525,901) and Imaoka et al. (US 2006/0170071) in further view of Berdy et al. (US 9,807,882).
Regarding claim 15, Dominguez et al. (figures 2a-4 and para 0012-0032) discloses all the limitations as noted above but does not expressly discloses wherein the die comprises a radio frequency (rf) circuit coupled to the one or more inductors, and wherein the one or more inductors comprise an inductive component of the rf circuit.
Col 8, lines 35-60 and figures 4a-4b) discloses wherein the die comprises a radio frequency (rf) circuit coupled to the one or more inductors, and wherein the one or more inductors comprise an inductive component of the rf circuit.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to wherein the die comprises a radio frequency (rf) circuit coupled to the one or more inductors, and wherein the one or more inductors comprise an inductive component of the rf circuit as taught by Berdy et al. to the inductive device of Dominguez et al. so as help to minimize power fluctuations and reduce the size of the electronic component.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dominguez et al. (US 2010/0098960) in view of Lee et al. (US 2006/0065620) and Imaoka et al. (US 2006/0170071).
Regarding claim 13, Dominguez et al.(figures 2a-4 and para 0012-0032) discloses a microelectronic package (para 0012-0016); a package core (200/202) (see also figures 2a-2e and figure 4); an inductor structure (402) over the package core (see figure 4), wherein the inductor structure comprises: a dielectric (404) over the package core (see figure 4), at least one conductive trace adjacent to the package core (see figure 4); wherein the at least one conductive trace (402) is at least partially embedded within the dielectric (404), wherein the at least one conductive trace extends over the package core (see figure 4), and a magnetic core cladding (202) over the dielectric layer and at least partially surrounding the at least one conductive trace (see figure 4).
Dominguez et al. does not expressly disclose wherein the dielectric comprises a curved surface opposite the package core, a die over the package core and wherein the die is coupled to the one or more conductive traces.
Lee et al. (figure 5 and para 0044-0045) discloses wherein the dielectric (536) comprises a curved surface opposite the package core.
Imaoka et al. (see figure 17 and para 0094-0097) discloses a die (60) over the package core (166) and wherein the die is coupled to the one or more conductive traces.(see para 0063)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the dielectric comprises a curved surface opposite the package core as taught by Lee et al. to the inductive device of Dominguez et al. so as to simplify the production design which saves time in manufacturing the device while also reducing sharp edges both for safety and to prevent damage/injury to a user that is working with the electronic component.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a die over the package core and wherein the die is coupled to the one or more conductive traces as taught by Kamijima et al. to the inductive device of Dominguez et al. so as to absorb and contain electromagnetic leakage from the first inductor, thereby improving the allowing for an improved inductance to be obtained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RONALD HINSON/Primary Examiner, Art Unit 2837